Electronically Filed
                                                            Supreme Court
                                                            SCWC-11-0000660
                                                            04-DEC-2014
                                                            03:16 PM



                              SCWC-11-0000660


               IN THE SUPREME COURT OF THE STATE OF HAWAI'I



  GREAT AMERICAN HOTELS AND RESORTS, INC., a Georgia Corporation,

                   Respondent/Plaintiff-Appellee,


                                    vs.


                              SYLVIA CABRAL,

                      Petitioner/Defendant-Appellant,


                                    and


        PALISADE POINTE ESTATES, INC., a Georgia Corporation,

                           WILMER A. AYERS,

                              Defendants.



             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000660; Civil No. 10-1-0614(2))

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Sylvia Cabral’s Application

for Writ of Certiorari filed on October 30, 2014, is hereby

rejected.

            DATED:   Honolulu, Hawai'i, December 4, 2014.

Sylvia Cabral,                       /s/ Mark E. Recktenwald

petitioner pro se

                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson